Exhibit 99.1 China XD Plastics Announces Updated 2010 Total Revenue and Non-GAAP Adjusted Net Income Guidance · 2010 revenue guidance range increased to $185 million - $215 million · 2010 non-GAAP adjusted net income guidance increased to $30 million - $33 million Harbin, PRC – July 22 2010 – China XD Plastics Company Limited (“China XD Plastics” or the “Company”), (NASDAQ: CXDC), one of the leading Chinese producers engaged in the development, manufacture, and distribution of modified plastics primarily for use in automotive applications in China, today announced that it has updated its revenue and non-GAAP adjusted net income guidance for the fiscal year ended December 31, 2010 from what was previously announced in April 2010.The Company now expects its 2010 revenue to be in the range of $185 million and $215 million and it expects its 2010 non-GAAP adjusted net income to be in the range of $30 million and $33 million, excluding any non-cash charges related to the change in fair value of the existing derivative liabilities and stock-based compensation. Mr. Jie Han, Chairman and CEO of China XD Plastics, commented: “We believe that our updated guidance for fiscal year 2010 reflects successful execution of our strategy to drive profitable growth, as we continue to benefit from favorable automotive industry trends and positive macroeconomic conditions in China.” The
